Citation Nr: 0839952	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-21 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement for service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1964 and from August 1965 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the above claim for service connection.

In September 2008, the veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  The transcript 
has been associated with the claims file.


FINDING OF FACT

The veteran's hepatitis C was as likely as not caused by 
exposure to body fluids during service.


CONCLUSION OF LAW

Hepatitis C was likely incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008). Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The veteran claims that he contracted hepatitis C either as a 
result of contact with blood while handling wounded and dead 
soldiers while on active duty in Vietnam or from an air 
injection gun during inoculation.  The Board points out that 
risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

The veteran's service medical records (SMRs) do not provide 
evidence in favor of his claim as the records are negative 
for any diagnosis of or treatment for hepatitis C.  The 
service personnel records, including the Form DD-214 also 
fail to provide evidence in favor of the veteran's claim.

The Board notes that the veteran submitted a statement on 
Form 21-4138, dated March 2005, in which he denied ever using 
drugs, sharing a razor, or sharing a toothbrush.  He 
indicated that he was vaccinated with an air gun, as were 
other soldiers, and stated that the medic did not sterilize 
the gun after each person.  He stated that blood trickled 
down his arm after the injections.  In addition, the veteran 
recounted his service as a volunteer door gunner in Vietnam.  
While volunteering, he picked up wounded and dead soldiers 
and was consequently exposed to body fluids.

The veteran had a VA exam in March 2008.  The examiner 
reviewed the veteran's claims file and his computerized 
records.  It was noted that the veteran was first diagnosed 
with hepatitis in October 2002 and that in April 2004, the 
hepatitis was determined to be type 1.  In August 2007, the 
veteran had hepatitis C RNA by PCR that was elevated to 
1,580,000 IU/mL.

The examiner stated that the veteran has never had a blood 
transfusion and that he denied past or present intravenous 
drug usage.  He also denied a history of sexual transmission 
and stated that he has never required hemodialysis.  The 
veteran had no history of tattoos, repeated body piercings, 
or intranasal cocaine use.

The veteran told the examiner that he contracted hepatitis 
from receiving air gun immunizations as well as being exposed 
to blood from wounded soldiers during his duties as a 
volunteer door gunner.

The diagnosis was chronic hepatitis C.  The examiner opined 
that the only likely etiology is exposure to blood from 
wounded soldier; however, he noted that the veteran's VA Form 
2507 states that there is no evidence to substantiate such 
exposure.

The examiner stated that hepatitis C cannot be transmitted 
via air gun immunizations; therefore, it is least as likely 
as not that the veteran contracted his chronic hepatitis C 
from any event, injury or disease that occurred during 
military service.

The veteran appeared before the undersigned in September 2008 
for a video hearing.  The veteran testified that he was 
military police while serving in Vietnam and that he 
volunteered to serve as a door gunner on helicopter missions.  
He stated that he was asked to volunteer since he was 
qualified with an M-60 machine gun, and that he flew on his 
days off between April and October 1966.

The veteran testified that his door gunner duties included 
loading wounded soldiers onto the aircraft.  He stated that 
most were bleeding or would start to bleed while traveling to 
the hospital and that he did not use gloves while tending to 
them.  He also loaded the dead onto the aircraft.  In 
addition, the veteran testified regarding his vaccinations 
given via air gun.

A statement dated July 2008 from the veteran indicates that 
the claims file has evidence that he was a door gunner in 
Vietnam and that the evidence was submitted in conjunction 
with his service connection claim for PTSD.  The Board has 
reviewed all evidence in the claims file and notes that in 
July 2000 the RO was unable to verify the veteran's volunteer 
service as a door gunner; therefore, his volunteer duties did 
not serve as a verified stressor for PTSD purposes.  The 
stressor used to grant the PTSD claim was the veteran's 
duties as a special investigator, which required that he 
witness autopsies.  The claims file also contains a 
photograph of the veteran in full gear standing with a 
foreigner.  The veteran explained that the photograph was 
taken while he was volunteering as a door gunner and that he 
was searching the person before loading him into the 
aircraft.

Upon review of all evidence in the file, including general 
medical records and mental health records, it appears that 
the veteran's claim that he was exposed to body fluids while 
serving as a volunteer door gunner is plausible.  The medical 
records and written statements show that the veteran has 
repeated the same facts each time with regard to his 
volunteer service without embellishing or changing his story.  
The Board finds that the veteran was a credible witness upon 
testifying.

It appears that the veteran's volunteer service cannot be 
proven as it was outside of his normal duties while serving 
in Vietnam; however, based upon the evidence, the Board 
believes that the veteran should be given the benefit of the 
doubt.  In addition to exposure to body fluids while 
volunteering as a door gunner, though not addressed by the 
veteran, the Board finds it possible that the veteran could 
have been exposed to body fluids while attending the 
autopsies during the course of his regular duties.

The VA examiner stated that the only likely etiology of the 
hepatitis is exposure to blood from wounded soldiers; 
however, the veteran's VA Form 2507 states that there is no 
evidence to substantiate such exposure.  The VA Form 2507, 
dated March 2008, states that SMRs do not show that the 
veteran was exposed to risk factors for hepatitis; however, 
as noted above, the veteran's service as a door gunner was 
voluntary and not likely to be documented.  

Since it is plausible that the veteran was a door gunner and 
exposed to body fluids, and since the VA examiner indicated 
that the only likely etiology of the hepatitis is from 
exposure to blood from a wounded soldier, and the Board finds 
no other basis to deny this claim (indications of exposure 
after service), the Board finds that the veteran is entitled 
to the benefit of the doubt.  Accordingly, service connection 
is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for Hepatitis C is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


